Citation Nr: 0519922	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a chronic low back 
strain, status post lumbar laminectomy and disckectomy at L5-
S1, currently evaluated as 20 disabling.

2.  Entitlement to an increased rating for residuals of a 
left (minor) ulnar nerve compression injury, status post 
nerve transposition, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for a residual scar at 
the site of the left ulnar nerve transposition, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
tinea pedis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1993 to March 
1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement (NOD) with the evaluation of his low back and 
left ulnar nerve disabilities was received in October 2000, 
the statement of the case (SOC) was issued in November 2000, 
and his substantive appeal was received in December 2000.  
His NOD with the decision on his depression and tinea pedis 
evaluations was received in December 2001, the SOC was issued 
in August 2002, his substantive appeal was received in 
September 2002.  In November 2003, the Board remanded the 
case to the RO for the additional development directed.  The 
RO completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.

In light of the fact that the veteran contested the initial 
evaluation of his depression disability, the Board has styled 
the issue of that appeal as reflected.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran testified at a Travel Board in April 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  Transcripts of the hearing and 
RO hearing testimony are associated with the claims file.


FINDINGS OF FACT

1.  The veteran's chronic low back strain, status post 
laminectomy and diskectomy at L5-S1, manifests with pain and 
limitation of motion (LOM).  Neither muscle spasm nor sciatic 
neuropathy is manifested.

2.  The veteran's residuals of a left ulnar nerve compression 
injury, status post nerve transposition, manifest with 
subjective complaints of pain, weakness, and numbness, all of 
which are shown to be non-anatomical.  Severe incomplete 
paralysis of the ulnar nerve is not more nearly approximated.

3.  The veteran's residual scar at the site of the left ulnar 
nerve transposition manifests with tenderness and sensitivity 
on examination.  The scar does not cause LOM.

4.  The veteran's tinea pedis manifests with flaking between 
and under the toes of both feet, covers less than 5 percent 
of his feet, and is treated with over-the-counter topical 
applications.  No corticosteroids or immunosuppressant have 
been prescribed.

5.  The veteran's depression manifested with anxiety, 
suspiciousness, irritability, and difficulty maintaining 
family relationships at least for the period beginning on 
October 29, 2001.  

6.  The veteran's depression manifested with blunted affect, 
disturbance of mood and motivation, hallucinations of a 
threatening nature, difficulty maintaining effective work and 
social relationships, and increased suspiciousness at least 
for the period beginning on September 23, 2002.

7.  For the period beginning on March 23, 2004, the veteran's 
depression results in no active symptoms; he no longer takes 
medication to manage his symptoms; and mild symptoms 
requiring constant medication are not more nearly 
approximated.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for chronic low back strain, status post lumbar 
laminectomy and diskectomy at L5-S1, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293 (in 
effect prior to September 23, 2002); DC 5293 (September 23, 
2002); DC 5243 (2004).

2.  The criteria for an increased rating in excess of 20 
percent for residuals of a left (minor) ulnar nerve 
compression injury, status post nerve transposition, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, DC 8516 (2004).

3.  The criteria for an increased rating in excess of 10 
percent for a residual scar at the site of the left ulnar 
nerve transposition are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804 (in effect 
prior to August 30, 2002); DC 7804 (2004).

4.  The criteria for an increased (compensable) rating for 
tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806 (in effect prior 
to August 30, 2002); DC 7806 (2004).

5.  The criteria for an initial disability rating of 30 
percent, but no more, for depression, for the period 
beginning on October 29, 2001, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9440 
(2004).

6.  The criteria for an initial disability rating of 50 
percent, but no more, for depression, for the period 
beginning on September 23, 2002, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 
9440 (2004).

7.  The criteria for an initial compensable rating for 
depression, for the period beginning on March 23, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, DC 9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The initial AOJ decision on the claim for increases was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The U.S. Court of Appeals For Veterans Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that, although the VCAA, by its terms, envisions the 
requisite notice being provided prior to the initial 
adjudication of a claim, in light of the Secretary's 
determination and VAOPGCPREC 7-2003, a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant even if the adjudication occurred prior to the VCAA.  
Pelegrini, 118 Vet. App. at 119-120.  The Court further held, 
however, that in pre-VCAA cases such as the veteran's, where 
the RO could not have complied with the notice requirements, 
the initial adjudication was not error and need not be 
vacated.  Id. at 120.  An appellant in a pre-VCAA claim, 
however, is entitled to a "VCAA content-complying notice" 
and proper subsequent VA process" before completion of 
appellate review.  Pelegrini, 118 Vet. App. at 120.  The 
veteran in fact received multiple notices during the appeal 
period.

In a letter dated in February 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had his then most recent VA 
examination report and the private treatment records earlier 
provided by him, and that he should submit medical evidence 
which showed his disabilities had worsened.  The letter also 
informed the veteran that, at his option, the RO would assist 
him with obtaining evidence he desired obtained.

The veteran applied for service connection for depression on 
a secondary basis in February 2001.  In a letter dated in 
March 2001 (letter2), the RO informed the veteran of the VCAA 
and VA's obligations under the act, to include the evidence 
needed to support his claim.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
that the RO would obtain his VA treatment records, that the 
veteran should provide a current diagnosis of his claimed 
depression, a nexus statement showing it to be secondary to 
his primary service-connected condition, and any private 
treatment records related to his claim.  Letter2 also 
informed the veteran that he had the option of asking the RO 
to obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The veteran was again provided 
VCAA notice in May 2004 while his appeal was on remand.

The Board finds that the letter, letter2, and the May 2004 
letter meet the notice-content requirements of the VCAA.  
38 U.S.C.A. § 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.

The RO obtained the veteran's VA treatment records and 
arranged for appropriate examinations throughout the appeal 
period.  Neither the veteran nor his representative asserts 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted on.  
All records obtained or generated have been associated with 
the claim file.  Thus, the Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claim and that he has received proper VA 
process.  38 C.F.R. § 3.159(c).

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g);  VAOPGCPREC 3-
2000 (April 10, 2000).

Chronic low back strain, status post lumbar laminectomy and 
diskectomy at L5-S1

A June 1998 rating decision granted service connection for a 
low back disorder with a 10 percent evaluation.  The veteran 
submitted his application for an increase in August 2000.  An 
October 2000 rating decision continued the 10 percent 
evaluation, and a November 2000 rating decision increased his 
evaluation to 20 percent, effective August 2000.  The veteran 
has consistently asserted throughout the appeal period that 
the severity of his symptoms are greater than that reflected 
in his evaluation, and that his disability impacts his 
ability to perform his job with the U.S. Postal Service 
(USPS).  An August 2003 rating decision granted a temporary 
100 percent evaluation for surgical or other treatment 
necessitating convalescence, effective June 5, 2003.  The 20 
percent evaluation was assigned beginning on August 1, 2003.

The Board finds that the veteran's low back disability more 
nearly approximates an evaluation of 20 percent.  38 C.F.R. 
§§ 4.3, 4.7.  The rating criteria for spine disorders have 
been changed twice since the veteran submitted his 
application for an increase.  A September 2002 Board letter 
notified him of the September 2002 change, and the November 
2004 supplemental SOC provided him notice of the current 
criteria.

The May 1998 examination revealed tenderness to palpation of 
the paravertebral region bilaterally but no spasm, and 
complaints of pain on motion.  The diagnosis was lumbar 
strain, so, the June 1998 rating decision granted service 
connection for lumbosacral strain, and he was evaluated under 
the criteria for lumbosacral strain.  Under the criteria in 
effect at the time of his claim, severe lumbosacral strain, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warranted an evaluation of 40 percent.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
warranted an evaluation of 20 percent; and, with 
characteristic pain on motion, 10 percent.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).

The September 2000 examination report reflects that the 
veteran complained of increased pain which radiated down his 
right lower extremity.  Physical examination revealed no 
paraspinal tenderness, but the veteran did mention pain on 
palpation of L5-S1.  The examiner noted a mild bulging or fat 
pad in the lumbosacral area.  The veteran's range of motion 
(ROM) on flexion was to 70 degrees, extension was to 20 
degrees, lateral flexion was 25 degrees bilaterally, and 
rotation was 40 degrees bilaterally.  The examiner noted no 
sciatica.  Although the x-ray reports are not reflected, the 
examiner diagnosed degenerative disc disease, lumbar spine.

Private records of O.I, M.D., reflect an October 2000 follow-
up with the veteran.  The veteran denied paralysis, 
paraparesis, or bowel or bladder incontinence, or 
progressiveness of his lower extremity symptomatology.  Dr. I 
noted that the veteran's lumbar MRI showed lumbar spondylitic 
disease at L4-5 and L5-S1 with disc bulging, and he 
recommended conservative management.  Upon review of the 
September 2000 examination report and Dr. I's report, the 
November 2000 rating decision rated the veteran under the 
criteria for intervertebral disc syndrome (IVDS) and 
evaluated it as 20 percent disabling.  See 38 C.F.R. § 4.71a, 
DC 5293 (2000).  

In December 2000, Dr. I referred the veteran to E.P., M.D.  
Dr. P's note reflects that the veteran complained of constant 
low back pain which radiated to both legs, with occasional 
numbness and sensitivity.  He also complained of bilateral 
foot pain, all of which were aggravated by prolonged 
standing.  He denied any bowel or bladder involvement.  
Physical examination revealed some posterior thoracic spinal 
tenderness and midline low back tenderness.  No paraspinous 
spasm was noted, and forward flexion was to 90 degrees.  
Sacroiliac joints were non-tender, and the examiner assessed 
lumbosacral spine ROM on lateral rotation and side bending as 
fair.  Sensation to pinprick was decreased in patchy manner 
over both the L5-S1 dermatomes bilaterally, and sensation to 
cold appeared intact.  No muscle wasting was seen, and no 
significant arthritic changes were noted.  Dr. P assessed 
lumbar DDD with mechanical low back pain, with a L5-S1 disc 
protrusion which distorted the right L-5 root, and he opined 
that most of the veteran's pain was discogenic in nature, as 
he did not manifest any significant radicular signs and 
symptoms or no evidence of nerve tension signs.  Dr. P noted 
that most of the veteran's low back pain was mechanical 
rather than radicular, and he recommended steroid injections 
and physical therapy.  In January 2001, the veteran returned 
with continued complaints of low back pain with radiation to 
the left leg.  Examination revealed midline low back 
tenderness, and straight leg raising was negative.  No lower 
extremity deficits were found.  Dr. P assessed lumbar 
radicular symptomatology.

The assorted treatment records and notes reflect that the 
veteran continued to pursue his employment with USPS at his 
normal pace, which entailed a lot of repetitive motion and 
pushing or pulling heavy objects.  In April 30, 2002 a VA 
pain control treatment note reflects the veteran related that 
he had stopped epidural steroid injections three weeks 
earlier.  The veteran walked without anthralgia.  
Neurological examination revealed light touch as appreciated 
in lower extremity dermatomes, and spine examination revealed 
mild paraspinal lumbar muscle spasm and tenderness to deep 
palpation of sacroiliac joint region.  The impression was 
chronic low back pain, lumbar herniated nuclear pulposus, and 
myofacial spasm.  A June 2002 note reflects the veteran 
complained of low back pain which occasionally radiated to 
mid-thigh.  He related that Vioxx helped, as did Flexeril, 
and that he was engaged in an exercise program.  Examination 
revealed paraspinal lumbar muscle spasm.  Further notes 
between August 2002 and November 2002 reflect the veteran 
related that Vioxx was effective but prolonged standing, 
walking, and weather changes aggravated his pain.

The medical evidence shows his disability picture continued 
essentially to manifest at this level up to his laminectomy 
in June 2003.  A May 2003 report of L.F.A., M.D., reflects 
that the veteran complained of back pain which radiated down 
both legs, and that his then latest episode started some 10 
days earlier after he twisted his back while playing 
basketball.  He described his pain as a burning sensation, 
helped by laying down and aggravated by extended sitting, and 
he rated it as 8/10.  Physical examination revealed no 
spasms, normal lower extremity ROM bilaterally, and negative 
straight leg raising bilaterally.  Patrick's was negative 
bilaterally, there was no sacroiliac tenderness bilaterally, 
and lower extremity strength was 5/5 bilaterally.  Deep 
tendon reflexes were 2+ bilaterally, and sensory was normal.  
Axial back pain and point tenderness in the low back were 
noted.  Dr. A assessed axial back pain and recommended a MRI.  
The May 2003 MRI report reflects that the disc bulge at L5-S1 
was larger than that shown on the October 2000 MRI, as was 
the disc protrusion at L4-5.  The lumbar laminectomy and 
diskectomy procedure was performed in June 2003.  He was 
cleared to return to work in August 2003.

The June 2004 VA examination report reflects that the veteran 
again complained of numbness on the outside of his right leg 
and back pain as of October 2003.  He related that he missed 
three and one-half weeks from work, and he rated his constant 
back pain as 8/10 and 5/10 when he took Lortab.  He also 
related that the pain continued to radiate down the right 
lower extremity only, he denied any bladder or bowel 
involvement, and that he used a back brace at work sometimes, 
but had not done the exercises provided him at physical 
therapy.  The examiner observed the veteran's gait to be 
normal, but the veteran refused to even try and squat because 
of claimed back pain.  The examiner noted, however, while the 
veteran was donning and doffing his shoes, that he did not 
seem to have difficulty bending forward or bringing his knees 
up to his chest to don his socks.  Likewise, the examiner 
noted that the veteran had no difficulty getting on and off 
the examining table or getting dressed or undressed.

Physical examination of the lumbar spine revealed no 
paraspinal tenderness or tenderness over the sacroiliac 
joints or hips.  The examiner noted the veteran's lumbosacral 
spine ROM to be markedly limited due to a lack of effort.  
Flexion was to 30 degrees and, with encouragement, to 60 
degrees, with complaints of pain.  The examiner noted that 
the veteran's demeanor was not consistent with his complaints 
of pain.  Extension was to 20 degrees without any complaint.  
Lateral flexion was to 20 degrees bilaterally, and initial 
rotation to 30 degrees, with assistance.  He rotated to 40 
degrees, again with complaint of moderate discomfort, and 
again the examiner noted his demeanor as inconsistent with 
his complaint.  Straight leg raising while sitting was 
negative.  While supine, the veteran complained of a pulling 
type pain on the right side of the lower back and negative on 
the left.  Sensory function was intact in all lower 
extremities, and deep tendon reflexes were 2+ and 
symmetrical.  Manual muscle strength was normal in both lower 
extremities, and no atrophy of muscles was noted.  The 
examiner observed that, during exacerbations, the veteran 
would have increased LOM of the lumbosacral spine.  X-rays 
showed mild narrowing at L5-S1.  The diagnosis was chronic 
low back pain due to lumbosacral spine disc disease.

At the Travel Board, the veteran related that he took three 
to five days off every two to three months due to his low 
back symptomatology, that he could no longer play sports with 
his kids, and that due to the physical demands of his work 
with the USPS, he was looking to go to school to train for 
another line of work.  He also related that he had never been 
prescribed bed rest by a doctor, but his doctor encouraged 
him to periodically take the three to five days off.  The 
veteran related that when he worked, he experienced a lot of 
numbness down his legs and limited ability to bend and stoop 
or sit for prolonged periods.

Under the criteria in effect when the veteran submitted his 
application for an increase, pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warranted 
an evaluation of 60 percent.  Severe IVDS, recurring attacks, 
with intermittent relief, warranted an evaluation of 40 
percent; moderate recurring attacks, 20 percent; and, mild 
attacks, 10 percent.  38 C.F.R. § 4.71a. DC 5293 (in effect 
prior to September 23, 2002).

The evidence does not show the veteran's post-surgery 
symtomatology to more nearly approximate a 40 percent rating 
under DC 5293 (in effect prior to September 23, 2002), as 
there were no findings of sciatic neuropathy or muscle spasm.  
Further, Dr. P assessed the veteran's pain as mechanical.

Beginning with the September 23, 2002, change, which only 
impacted the criteria for IVDS, IVDS was to be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  DC 5293 (September 23, 
2002).  An incapacitating episode is defined as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

Complete paralysis of the sciatic nerve manifests with a drop 
and dangling of the foot, no active movement possible of 
muscles below the knee, flexion of the knee is weakened or 
(very rarely) lost.  Severe incomplete paralysis, with marked 
muscular atrophy, warrants an evaluation of 60 percent, 
moderately severe incomplete paralysis, 40 percent, moderate, 
20 percent, and mild incomplete paralysis, 10 percent.  
38 C.F.R. § 4.124a, DC 8520 (2004).

As noted, the veteran has never been prescribed bed rest by a 
physician, though he related that he rested when he took time 
off work.  Thus, under the criteria in effect prior to 
September 26, 2003, the veteran is essentially evaluated the 
same as he was under the pre-September 23, 2002, criteria.  
The Board finds that his orthopedic symptomatology manifests 
at the maximum of 20 percent for lumbosacral strain, as his 
post-surgery symptomatology does not manifest shifting of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending, or abnormal mobility on 
forced motion.  The Board notes the findings of LOM of the 
spine, but finds that the veteran's low back disorder does 
not more nearly approximate a 40 percent evaluation for sever 
LOM of the lumbar spine.  See DC 5292 (2002).  The June 2004 
examination report reflects the veteran, with encouragement, 
flexed to 60 degrees with complaints of pain.  The examiner, 
however, noted that the veteran's objective demeanor did not 
coincide with his complaints of pain, he questioned the 
quality of the veteran's effort, & he observed that the 
veteran displayed no difficulty bending over to don his socks 
and shoes or pulling his legs to his chest.  Thus, the Board 
determines that the findings on the veteran's back ROM do not 
more nearly approximate severe LOM, lumbar spine, and a 40 
percent evaluation.  Id.

As concerns the other manifestations, his neurologic 
symptomatology does not more nearly approximate a compensable 
evaluation for incomplete paralysis of the sciatic nerve, as 
the examination report reflects that his symptoms were 
radicular in nature rather than those of sciatic neuropathy, 
and there was no evidence of muscle weakness or atrophy.  See 
38 C.F.R. § 4.124a, DC 8520.

The same holds true when his disability picture is considered 
under the pre-September 23, 2002, criteria for IVDS, as his 
symptomatology did not more nearly approximate severe IVDS.  
There is no evidence of demonstrable spasm, sciatic 
neuropathy, or other neurological findings at the site of the 
diseased disc.  The examiner noted the veteran's lower 
extremity sensation to be intact and deep tendon reflexes to 
be normal.  The Board notes the pain involved with the 
veteran's low back disability and the impact on his 
employment and finds that it is what is reasonably expected 
of such a low back disability status post-surgery, and that 
20 percent adequately compensates him for his functional 
loss.  38 C.F.R. § 4.40 (2004).

The current criteria for rating spine disabilities became 
effective on September 26, 2003.  In addition to the change 
in criteria, the DCs also were renumbered.  IVDS is still 
rated on the basis of incapaciting episodes and, in the 
absence of evidence of incapacitating episodes, on the basis 
of the chronic orthopedic and neurological symptomatology.  
DC 5243 (2004); Id, Note (1).  Further, the current criteria 
also provide for values for spine ROM, see 38 C.F.R. § 4.71a, 
Plate V.  Under the current criteria, spine pathology is 
evaluated on the basis of ankylosis or LOM, unless evaluated 
as IVDS.  The highest evaluation available for LOM of the 
lumbar spine, thoracic spine, or the two combined, is 20 
percent.  Thus, it is of no benefit to the veteran to 
consider his disability under the current spine LOM criteria 
for the period beginning on September 26, 2003.  The Board 
notes, however, that, under the current criteria, his LOM on 
forward flexion appears moderate at most, as 60 degrees is 30 
degrees less than the normal of 90 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.

The Board has explained above the basis for determining that 
the veteran's low back disability more nearly approximates a 
20 percent evaluation.  The Board notes that the examiner 
observed that a full determination of the DeLuca factors, see 
DeLuca v. Brown, 8 Vet. App. 202 (1995), could not be 
assessed, partially due to the veteran's apparent lack of 
effort on the ROM testing.  See 38 C.F.R. § 4.59.  
Nonetheless, as noted, the veteran related his flare-ups 
occurred on average every two to three months, and they 
lasted three to five days.  He related that, during the 
interims, he performed his assigned duties with the USPS.  
Thus, 20 percent adequately compensates for that loss.  
38 C.F.R. §§ 4.40, 4.45.

One other matter merits mention.  The evidence of record 
reflects that the veteran's low back disability may have more 
nearly approximated a higher evaluation earlier in the appeal 
period, e.g., April 2002 until his surgery.  Nonetheless, his 
claim for an increase was a new claim, and the current state 
of his disability takes priority,  Francisco v. Brown, 7 Vet. 
App. at 58, and his post-surgery symptoms no longer manifest 
at that level.  Further, the Board finds the June 2004 
examination was adequate for rating purposes, and, as 
explained above, the findings reflect the primary current 
symptomatology to be pain and moderate LOM.  See Powell v. 
West, 13 Vet. App. at 34-35.

The RO also considered the veteran's low back evaluation on 
an extra-schedular basis.  The Board finds no basis on which 
to disagree with the rating decision's determination that the 
veteran's low back disability picture, and its impact on his 
employment, is not so unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  Further, as noted in a 
2004 progress note on his depression disability, the veteran 
has realized that he can no longer meet the physical demands 
of the work at the postal facility and must pursue another 
line of work.

Residuals of left (minor) ulnar nerve compression injury

The veteran injured his left arm in active service and had 
surgery twice as part of his treatment.  A June 1998 rating 
decision granted service connection for the left ulnar nerve 
compression injury with a 20 percent evaluation.

The veteran's main assertion as concerns this disability is 
that his employment with the USPS involves heavy lifting, 
pushing, and repetitive motion, and that he experiences 
constant pain in his left arm as a result.  At the RO 
hearing, he related that his primary symptoms were numbness, 
weakness, and excruciating pain, which usually had their 
onset from heavy lifting.  He related that his arm swelled 
three times a week, and he applied ice for relief.  Thus, the 
veteran asserts, he should be evaluated higher than 20 
percent for incomplete paralysis of his left ulnar nerve 
symptomatology.

The term ``incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Evaluation of incomplete peripheral nerve paralysis is 
accomplished by comparison of the degree of incomplete 
paralysis symptomatology to that of complete paralysis.  
Complete paralysis of the ulnar nerve manifests with the 
``griffin claw'' deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  Id., DC 8516.

Mild incomplete paralysis of the ulnar nerve, minor joint, 
warrants a 10 percent evaluation, moderate incomplete 
paralysis, 20 percent, and severe incomplete paralysis of the 
ulnar nerve, a 30 percent evaluation.  DC 8516.  The evidence 
of record shows the veteran to be right handed dominant, and 
his evaluation is for his minor joint.

The September 2000 VA examination report reflects that the 
veteran complained of severe pain and sensitivity at the left 
elbow, which caused him to stop work a lot of times.  He 
related that his left forearm was completely numb on the 
ulnar side of the forearm.  The examiner observed that the 
left elbow appeared swollen but with no effusion.  
Examination revealed marked tenderness on the posterior 
aspect, and the veteran was somewhat sensitive.  He was 
hypersensitive on the medial aspect of the left forearm from 
the fifth finger up to the superior end of the surgical scar.  
Sensory function was intact in all extremities, with 
hyperesthesias on the left forearm medially.  ROM of the left 
elbow was 0 to 140 degrees, with mild discomfort during 
extreme extension and flexion.  Pronation and supination were 
within normal limits at 0 to 90 degrees.  There was no 
atrophy of muscle strength in the left forearm and no 
intrinsic muscle atrophy.  Grip strength was within normal 
limits, as was abduction and adduction of the fingers.

Dr. I's September 2000 examination findings on the veteran 
were consistent with those of the VA examination.  His 
October 2000 treatment note reflects that the veteran 
continued to complain of pain and numbness in the ulnar 
distribution.  He noted that the September 2000 EMG revealed 
findings consistent with chronic left ulnar neuropathy across 
the elbow.  Dr. I assessed chronic ulnar neuropathy and 
opined that there was no benefit to be gained from further 
surgery but offered the veteran a referral to a neurosurgeon, 
which he accepted.

Dr. P's December 2000 treatment note reflects that the 
veteran related that he had trouble falling and staying 
asleep due to pain, and that he had undergone two years of 
occupational therapy for his left arm.  Examination of the 
upper extremities revealed sensation to pin prick, cold, and 
light touch to be intact except over the left ulnar 
distribution distal to the elbow.  The veteran also had an 
area of hyperesthesia around that area.  There was mild 
hyperpathia but no allodynia, and there was some subtle 
muscle wasting in the muscles of the left hand.  Motor 
strength was intact except for reduced left hand grip.  Dr. P 
recommended conservative treatment of Neurotin and Lidoderm 
patch.  Parenthetically, the Board notes that allodynia is 
where an ordinarily nonpainful stimuli evokes pain.  
Steadman's Medical Dictionary, p. 48, 27th Edition (2000).  A 
December 2000 EMG conducted approximately one week after Dr. 
P's note showed evidence of Martin-Gruber anastomosis and 
minor chronic changes from operating on L ulnar nerve.  The 
diagnostic impression was that the study revealed no evidence 
of a L ulnar neuropathy.  The examiner observed that the 
Martin-Gruber anastomosis could be mistaken for an L ulnar 
nerve block at the elbow.

The June 2004 VA examination report, which addressed only the 
ulnar scar-related residuals, reflects that the veteran 
related that he experienced continuous pain of 5 or 6/10, he 
could not completely extend his left elbow, and that he had 
continued numbness on the medial aspect of the left hand.  He 
reported two flare-ups since his last surgery which required 
him to take off work.  The examiner observed the veteran to 
be able to carry the continuous positive airway pressure 
(CPAP) machine on his left shoulder without any difficulty.  
Active ROM of the left elbow was 5 to 130 degrees, and 0 to 
140 degrees passively.  Extension from five to 0 degrees was 
with pain.  The examiner observed, however, that the veteran 
appeared to expend more effort on the right side than on his 
left.  Repetitive ROM was 0 to 140 degrees bilaterally, 
without any additional complaints of pain.  Supination and 
pronation were symmetrical bilaterally at 80 degrees of 
supination and 85 degrees of pronation, both without 
complaint of pain or discomfort.  There was no atrophy of his 
muscles and manual muscle strength was normal.  Palpation of 
the elbow revealed no subcutaneous nodules or osteophytes, no 
swelling of the elbow or tenderness on the bony prominence 
was noted.  Grip strength was normal.

An addendum reflects that, at the neurological part of the 
examination, the veteran related that his pain came and went, 
he described it as sharp and shooting, and that it radiated 
from the surgical site into his entire hand.  The pain was 
brought on by repetitive motion, which his work required, and 
that it resolved after three to four hours of light duty.  
The report reflects that the veteran had numbness at the site 
of the surgery and weakness in the fourth and fifth fingers.  
Physical examination revealed no obvious atrophy of the hand 
intrinsics.  There was diffuse weakness of the left forearm 
and hand, including the wrist and finger flexors/extensors, 
and in all hand intrinsics, with give-way quality to the 
weakness.  There was sensory loss to pin prick in the ulnar 
aspect of the forearm and arm to the shoulder, and there was 
alloydynia and tenderness over the surgical site and over the 
ulnar aspect of the forearm and below the wrist.  The 
examiner noted that the numbness and weakness of the 
veteran's left upper extremity far exceeded the distribution 
of the ulnar nerve and ordered an EMG to determine the extent 
of involvement.
The EMG showed the EMG and nerve conductor velocity to the 
left upper extremity to be normal, with the exception of 
large polyphasic motor units in the first dorsal interosseous 
muscle.  The examiner observed that to be evidence of old 
damage to the ulnar nerve.  The examiner noted that the 
veteran's subjective complaints of pain, weakness, and 
numbness went far beyond the bounds of the surgical field or 
distribution of the ulnar nerve despite the absence of 
objective findings of extensive ulnar nerve damage.  The 
examiner opined that the numbness and weakness were clearly 
not anatomical, and that he could not exclude the possibility 
of some neuropathic pain element related to the trauma and 
subsequent surgery.

At the Travel Board, the veteran related that the continuous 
repetitive motion at work aggravated his left arm and, when 
he had flare-ups on the job, he was assigned to lighter duty, 
as his supervisors were understanding of his condition.

The medical evidence of record shows no objective findings to 
support the veteran's subjective symptoms, as reflected in 
the examiner's assessment at the June 2004 examination.  
Thus, when the veteran's symptoms are compared to complete 
paralysis of the ulnar nerve, the Board is constrained to 
find that his left (minor) ulnar nerve injury residuals more 
nearly approximate moderate incomplete paralysis and a 20 
percent evaluation than the higher, severe incomplete 
paralysis and 30 percent, evaluation.  38 C.F.R. §§ 4.3, 4.7.  
His left hand exhibited full ROM, and there was no 
demonstrated inability to extend or spread any of his 
fingers.  Thus, in light of the fact that his main 
symptomatology is pain, numbness, and weakness, the Board 
finds that 20 percent adequately compensates him for this 
functional loss.  Further, as with his low back disorder, the 
Board finds no marked impact on his employment but that which 
is reasonably expected for his type disability picture, as 
reflected by his employer's accommodating actions.  The Board 
further finds no basis on which to disagree with the rating 
decision's determination that his disability picture is not 
so unusual or exceptional so as to merit a referral to the 
Under Secretary for Benefits, or the Director, Compensation 
and Pension Service, for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1).  The Board also notes the grant of 
the separate evaluation for the pain at the surgical scar 
site, which is discussed in another section of this decision.

Residual scar at the site of left ulnar nerve transposition

The June 1998 rating decision also granted service connection 
for the tender scar at the nerve transposition site with a 10 
percent evaluation.  The veteran asserts that the scar 
contributes to the pain which he has experienced in his left 
arm since his ulnar nerve surgeries.

The rating criteria for skin disorders were changed during 
the appeal period.  Under the criteria in effect at the time 
of the veteran's claim, superficial and poorly nourished 
scars, with repeated ulceration, warranted an evaluation of 
10 percent.  38 C.F.R. § 4.118, DC 7803 (in effect prior to 
August 30, 2002).  Superficial scars which were tender and 
painful on objective demonstration also warranted a 10 
percent evaluation.  DC 7804 (in effect prior to August 30, 
2002).  Other scars were rated on the limitation of function 
of the part affected.  DC 7805 (in effect prior to August 30, 
2002).

Under the current criteria, scars, other than head, face or 
neck, that are superficial and that do not cause limitation 
of motion, and of an area 144 square inches (929 square 
centimeters) or greater, warrant an evaluation of 10 percent.  
38 C.F.R. § 4.118, DC 7802 (2004).  A superficial scar is one 
not associated with any underlying soft tissue damage.  Id., 
Note (2).  Superficial, unstable scars, DC 7803, and 
superficial scars which are painful on examination, DC 7804, 
also warrant an evaluation of 10 percent.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  DC 7805, Note (1).  DC 7805 
was not impacted by the change.

The Board finds that the evidence of record shows the 
veteran's ulnar nerve transposition scar residual to more 
nearly approximate a 10 percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7.  The September 2000 examination report reflects 
that the scar was measured at six inches long and one-eighth 
of an inch wide, and it was very sensitive.  The June 2004 
examination report described the scar as located on the 
medial aspect of the left arm and measured it as 6.25 inches 
x 1.25 inches at its widest part.  No keloid formation or 
tenderness was noted, and it was not adhesed to the 
underlying tissues.  The other findings are set forth above 
in the discussion of the findings on the ulnar nerve itself.  
The examiner rendered a diagnosis of status post-left ulnar 
nerve transposition surgery resulting in the uncomfortable 
scar.  The veteran's ROM on flexion findings for his left 
elbow were normal.  See 38 C.F.R. § 4.71a, Plate I (2004).  
His extension was limited to 5 degrees due to pain, which is 
noncompensable.  DC 5207.

As clearly shown by the evidence of record, neither the prior 
nor the current criteria are more favorable or disfavorable 
to the veteran, as his scar residual more nearly approximates 
a 10 percent evaluation under both.  The Board will use the 
prior criteria, however, as they may be used for the entire 
appeal period.  The only finding noted by all prior 
examinations was tenderness, which warrants a 10 percent 
evaluation.  The only way the veteran's scar would more 
nearly approximate a higher evaluation under the prior 
criteria would be if it were on his head, face, or neck, and 
was disfiguring, which is not the case.  See DC 7800 (in 
effect prior to August 30, 2002).  Under the current 
criteria, his left nerve surgery scar would have to more 
nearly approximate a deep scar or one that caused limited 
motion, see DC 7801 (2004), and there is no evidence of 
either.  A deep scar is one associated with underlying soft 
tissue damage.  Id., Note (2).

Tinea pedis

The June 1998 rating decision granted service connection with 
a noncompensable evaluation, and the interim rating decisions 
have continued the noncompensable evaluations.  At the Travel 
Board, the veteran related that his private provider 
suggested surgery for his bone symptomatology.  He described 
his condition  as flakiness between his toes and on the 
bottom of his feet at the balls of his feet, and that it was 
very irritable.  He had not been prescribed any steroids or 
other prescribed medications, but he used foot powder and 
other over-the-counter topical applications.

The veteran is rated analogously under the rating criteria 
for eczema.  The Board finds that the veteran's tinea pedis 
does not more nearly approximate a 10 percent evaluation.  
38 C.F.R. §§ 4.3, 4.7.  Private treatment records of October 
2000 reflect that the veteran presented with complaints which 
included a callous and athlete's foot.  Examination revealed 
dry, flaky scales interdigital and plantar aspect of digits 1 
through 5 of his feet bilaterally.  There was an area of 
hyperpigmenation of the plantar aspect of his right foot, 
which the veteran related had been present for years.  There 
was yellowish discoloration on the plantar aspect of both 
feet, and his feet were moist.  He was diagnosed with tinea 
pedis bilaterally, bilateral plantar keratomas, and 
ligamentous laxity and hyperhidrosis, the latter two of which 
are nonservice connected.  He was told to use over-the-
counter anti-perspirants.  A December 2000 note reflects that 
he still had itch feet, and that he had been using anti-
perspirant spray and spectazole cream.  A dried crust was 
present on the plantar aspect of both feet and a large amount 
of maceration of interspace of digits 2 to 5.  No scales were 
noted.

The January 2001 VA examination report reflects that the 
veteran related that his feet may itch, burn, or be cold.  
The protruding bone at the base of his left big toe caused 
pain when he walked.  The examiner noted the veteran had 
tinea pedis and took photographs of his feet.  The 
photographs depict the scaling between and under the 
veteran's toes, as well as at the base of the ball of his 
right foot.

Under the prior criteria, eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement, 
warranted an evaluation of 30 percent.  Exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warranted a 10 percent evaluation.  With 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, warranted a noncompensable 
evaluation.  DC 7806 (in effect prior to August 30, 2002).  
The foot is not an exposed area, the affected area is 
primarily limited to his toes, and the veteran's primary 
symptomatology is itching.  Thus, the Board finds that, under 
the prior criteria, the veteran's tinea pedis more nearly 
approximates a noncompensable evaluation.  His symptomatology 
does not more nearly approximate a higher, 10 percent 
evaluation, as the feet are not an exposed area, and the 
evidence does not show the tinea to impact an extensive area.  
Id.; 38 C.F.R. §§ 4.3, 4.7.

Under the current criteria, eczema which manifests over 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected; or, systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, warrant an evaluation of 30 percent.  
Where it manifests over 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of the exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period, a 10 
percent evaluation is warranted.  Eczema which manifests on 
less than 5 percent of the entire body or less than five 
percent of exposed areas affected; and, no more than topical 
therapy is required during the past 12 month period, warrants 
a noncompensable evaluation.  DC 7806 (2004).  

In light of the fact that the veteran's skin disorder is 
confined to his feet, which comprise less than 5 percent of 
his entire body and, as noted above, the evidence shows the 
tinea as limited to his toes and a small area of the bottom 
of his feet, and he has only used over-the-counter topical 
applications for his tinea pedis, under the current criteria, 
the veteran's tinea pedis does not more nearly approximate a 
compensable evaluation.  Id.

The Board finds that the evidence shows the veteran's tinea 
pedis to more nearly approximate his noncompensable 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  Further, the pain which 
he experiences in his feet is not connected with his skin 
disorder, but a nonservice-connected orthopedic foot 
disorder.

Depression

In December 2000, the veteran asserted that he had developed 
depression secondary to his service-connected low back and 
left ulnar nerve disorders.  An October 2001 rating decision 
granted service connection with a 10 percent evaluation, 
effective December 2000.  He disagreed with the initial 
evaluation.

As in this case, when an appellant disagrees with the initial 
evaluation assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the levels of disability manifested during 
each separate period of time.  See Fenderson v. West, 12 Vet. 
App. at 126.

Mental disorders productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, the symptoms 
are controlled by continuous medication, warrant an 
evaluation of 10 percent.  38 C.F.R. § 4.130, DC 9440.

Symptoms productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events warrants an evaluation of 30 percent.  Id.

Symptomatology productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

The Board finds the evidence of record shows as follows: for 
the period beginning on October 29, 2001, the veteran's 
depression more nearly approximated a 30 percent evaluation; 
for the period beginning on September 24, 2002, a 50 percent 
evaluation; and, for the period beginning on March 23, 2004, 
a noncompensable evaluation.  38 C.F.R. §§ 4.3, 4.7.

An August 2001 VA treatment note reflects the veteran was 
seen for depressive symptoms, and that he was taking 
Wellbutrin but he had reported increased irritability.  The 
September 2001 examination report reflects that the veteran 
had recently experienced a flare-up of his back disorder.  He 
related that his shift at the postal facility was from 10:30 
p.m. to 8:00 a.m., and that he found it increasingly 
difficult to sleep after he returned home.  He related that 
his efforts to interact with his children were futile, and it 
was like he was not even there.  Mental status examination 
revealed no unusual behavior or psychomotor activity, his 
mood was alexithymic, and his affect was depressed, shallow, 
and anhedonic.  There was no presence of audio or visual 
hallucinations.  He was fully oriented, exhibited average 
intelligence, intact memory, fair judgment, and lack of 
insight.  The examiner rendered an Axial I diagnosis of mood 
disorder due to ulnar nerve injury, with depressive features, 
and cicadian sleep disorder, shift work type.  Axis V, Global 
Assessment of Functioning (GAF), was 55.  The examiner 
observed that the veteran's back and nerve injuries had been 
the cause of depression for the veteran, and his postal night 
work complicated his post-military health by preventing him 
from getting a sound night's sleep.

An October 2001 treatment note reflects that the veteran 
reported increased irritability, impatience with his 
children, and continued depressed mood.  The examiner noted 
his affect continued to be blunt but improved.  He denied any 
hallucinations but related increased cynicism and mistrust.  
He also reported continued sleep problems.  He spent the 
majority of his day alone, and he could not report any 
pleasant activities.  He also expressed worry over the then 
Anthrax threat to postal facilities, and he reported 
continued sleep problems, to include nightmares.  He reported 
a counseling session at work where the supervisor was afraid 
of him.  The impression was major depression, severe, 
recurrent, and the GAF was assessed as 45. 

The December 2001 treatment note reflects that the veteran's 
affect was blunted and his mood depressed.  He denied suicide 
or homicide ideation or hallucinations, and reported 
compliance with medications.  He also reported that his sleep 
continued to be poor, as he could sleep only for short 
periods of time and he awakened frightened and disoriented.  
He reported low energy, no motivation, no interests, extreme 
irritability, and thoughts of dying.  He was adamant, 
however, that he did not consider harming himself in any way.  
The veteran reported that his father died in September 2001, 
and no one in his family informed him.  He acknowledged 
considerable anger over that whole situation.  The veteran's 
father was not involved in his life, and he had tried to 
establish a relationship with him.  The veteran denied any 
suicide or homicide ideation but mentioned that he wanted to 
know what it was like to be dead in a casket.  The examiner 
noted the veteran to have some narcissistic features, which 
likely were making management of his depression more 
difficult.  The impression of major depression, severe, 
recurrent, with GAF of 45.

A note later in December 2001 reflects the veteran related 
that things were better at work since he intimidated his 
supervisor, and related intrusive thoughts about dying.  He 
denied suicide or homicide ideation.  His speech was 
improved, but he still showed a high level of cynicism.  He 
was functioning in his work environment, but he was still 
irritable towards his children, reported nightmares two to 
three times a week, and he also reported sleep paralysis.  
The examiner noted marginal improvement in depressive 
symptoms and improved affect, and that his sleep problems had 
worsened.  The February 2002 note reflects the veteran had 
been hospitalized for treatment of an ulcer, and he had been 
off his anti-depressants.  He continued to report 
irritability, continued nightmares, low energy, and crying 
episodes, and an episode of destroying property in his home 
when he got very angry.  The examiner noted that perhaps the 
veteran's depressive symptoms had worsened, but he continued 
to deny any homicide or suicide ideation.  The GAF was 
assessed as 43.

The March 2002 and May 2002 notes reflect similar 
assessments, but in May, the veteran's wife confirmed his 
sleep-disturbance symptomatology, and that he seemed more 
tolerant towards his children.  The examiner retained the GAF 
at 43 and recommended a sleep clinic consult.  A September 
2002 treatment note reflects that the veteran reported his 
mood as paranoid.  He denied suicide or homicide ideation, 
but he reported vague visual and auditory hallucinations of a 
threatening nature.  He also reported that his brother-in-law 
was murdered two weeks earlier in an apparent drive-by 
shooting.  The examiner entered an impression of major 
depression, severe with psychotic features, and assessed the 
GAF at 41.  The examiner noted the new onset of paranoia and 
hallucinations, and that the apparent precipitant was the 
murder.  The December 2002 study diagnosed sleep apnea, and 
the December 2002 treatment note reflects that the veteran 
was still manifesting psychotic features, and he denied 
problems with his medication.  His GAF was assessed at 47.

In February 2003, the veteran was issued a nasal CPAP machine 
for his sleep apnea.  The March 2003 treatment note reflects 
that he reported increased depressive symptoms.  He had 
continued to miss work, reported he had lost his motivation, 
experienced increased family and marital problems, and that 
he impulsively left home and stayed with his mother for two 
weeks.  He also reported noncompliance with his medications, 
for which the examiner noted a history, and that if the 
veteran took his prescribed medication, he might not need 
Olanzapine.  The examiner assessed major depression, severe, 
recurrent, and assessed the GAF as 50.  The reviewing 
psychiatrist noted that noncompliance with medication might 
be a significant factor in the persistence of the veteran's 
depressive symptoms, and that his sleep apnea might be a 
factor as well.  The June 2003 progress note reflects the 
veteran's GAF was assessed down to 46.  The examiner noted 
that the veteran had been on anti-psychotic drugs for less 
than 30 days, but he was not using them at that time, and 
also noted the veteran's history of failure to use his 
medications.  The veteran presented with a blunted affect and 
depressed and sad mood.  He denied suicide or homicide 
ideation, admitted his non-use of his medications, and gave 
no reason for not doing so.  He reported that he had 
separated from his wife the prior April, that he was living 
with his mother, and he expected to divorce.  He also 
reported his back surgery, that he had been off work for six 
weeks, and he expected to return in three weeks.  The veteran 
related that he was grieving over his marriage, as he was 
hurt by his wife's behavior, but offered no further details.  
The examiner noted the veteran's increased stressors but that 
he seemed to be over the worse of things, and counseled him 
to use his medications as prescribed.

At the September 2003 session, the veteran described his mood 
as sad and claimed compliance with his medications.  He 
denied suicide or homicide ideation and related that he 
continued to work nights at the post office, he continued to 
have sleep problems, initial and middle insomnia, and that 
still had some nightmares which awoke him and left him too 
frightened to return to sleep.  The veteran related that he 
viewed his erratic sleep schedule as out of his control.  He 
also related that an uncle was killed in a automobile crash 
after having visited the veteran and his family.  The veteran 
visited the scene of the crash where he saw his uncle's 
corpse, and he related that he was having intrusive images of 
that scene.  The veteran also reported continued relational 
problems with his children, that he derived no joy from them, 
and he wanted to be closer to them.  The examiner noted the 
veteran's increased stressors, to include his uncle's death, 
that the veteran denied psychotic features, and that he was 
functioning adequately in his work setting.  His GAF was 
assessed as 50.  The November 2003 progress note reflects the 
veteran's primary focus was negotiating a property settlement 
with his wife as part of the divorce process, and his mood 
was still depressed.  He related that he still worked night 
shift and he was not having any problems on his job, and that 
he continued to have sleep problems.  The veteran related 
that he considered his life as on hold until the divorce was 
settled, and that he was aware that the divorce was a factor 
in his depressive symptoms.  He denied psychotic features and 
suicide or homicide ideation.  The examiner entered an 
impression of major depression, moderate, recurrent.

The February 2004 note reflects that the veteran again 
presented with a blunted affect and reported a sad mood.  He 
claimed compliance with his medications, but the examiner 
noted that the electronic records reflected the veteran was 
not getting regular refills.  He also reported problems with 
management at work, which he described as long-standing, and 
that he had addressed them through formal channels and was 
considering a transfer.  The veteran related that he and his 
wife had reached a property settlement, had enjoyed spending 
time with his children and he was getting out more.  He also 
reported improvement in his sleep, though he continued to 
have nightmares.  The examiner assessed the veteran's major 
depression as moderate and assessed the GAF as 50.

In March 2004, the veteran reported having had a significant 
religious experience, and that he had turned his life 
completely over to God.  He presented with a mildly positive 
affect, reported a good mood, and denied suicide or homicide 
ideation or any hallucinations.  He and his wife had 
reconciled, and he was optimistic about the future.  He also 
related that he was no longer irritable, depressed, angry, or 
anxious, and that he was even-tempered with his children.  
The examiner noted the veteran's sleep problems were 
resolved, and that the veteran planned to start school in the 
fall, as he realized he was no longer able to tolerate the 
physical demands of his work at the post office.  The 
examiner assessed dysthymia and assessed the veteran's GAF as 
62.  The October 2004 note reflects essentially the same 
report, as the veteran reported no symptoms, and related that 
he had discontinued all his medications because he no longer 
needed them.  His GAF was assessed as 68.

VA regulations require that, unless the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability, here secondary depression, can be 
distinguished from any other diagnosed psychiatric disorders, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The GAF considers psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), p. 46.  A GAF in the 
range of 41 to 50 represents serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
e.g., no friends or unable to keep a job.  DSM-IV, p. 47.  
The September 2001 examination assessed the veteran's GAF as 
55, which represents moderate symptoms.  Id.  As set forth 
above, his GAF was down to 45 in October 2001, and he 
manifested suspiciousness, anxiety, and depressed mood, which 
the Board finds sufficient to more nearly approximate the 
criteria for a 30 percent evaluation, and also finds that 
this state of symptomatology essentially continued until 
September 2002.

The progress note of September 23, 2002, shows that, in 
addition to his usual depressive symptoms, the veteran 
reported hallucinations of a threatening nature, he 
manifested psychotic features, a paranoid mood, and his GAF 
was assessed as 41.  While the evidence does not show the 
veteran to have manifested panic attacks, impaired judgment, 
or any of the other more serious symptoms, he did manifest 
disturbance of mood and motivation, a blunted affect, and 
continued difficulty in maintaining effective work and social 
relationships.  Thus, the Board finds that, as of September 
23, 2002, his symptomatology more nearly approximated a 50 
percent evaluation.

The Board finds that a 50 percent, or higher, evaluation for 
the period which began in October 2001, and a 70 percent, or 
higher, evaluation which began in September 2002 is not 
warranted for the following reasons.  The September 2001 
examination report reflects cicadian sleep disorder as part 
of the Axis I diagnosis.  The veteran's sleep disturbance 
symptomatology is documented throughout the treatment notes, 
and sleep disturbance, his irritability, fatigue, and low 
motivation as a result thereof, were constantly reported by 
him as among his key symptoms.  He commented at one point 
that he considered his erratic sleep as beyond his control.  
Further, he was officially diagnosed with sleep apnea in 
December 2002, and his treatment included issuance of a CPAP 
machine.  Also documented throughout the treatment records is 
the veteran's non-compliance with his medications, to which 
he admitted on some occasions without offering an 
explanation.  The March 2003 treatment note by the consulting 
psychiatrist specifically observed that the veteran's non-
compliance with his medications was a significant factor in 
the persistence of his depressive symptoms, as was his sleep 
apnea.  Thus, while the veteran's symptoms clearly increased, 
as reflected by a GAF as low as 41, the evidence shows the 
increase in his symptomatology to have been significantly due 
to his non-compliance with his medications and the impact of 
his non-service connected sleep apnea and cicadian sleep 
disorder due to his having worked nights.

The other factor which the Board finds mitigates against 
higher evaluations for the periods involved is that, while 
the veteran had difficulty in his work environment, he 
remained, and is, productively employed and reported only 
isolated or occasional conflict with supervisors.  Further, 
except for the period during which he and his wife were 
separated-which is for the period for which he is evaluated 
at 50 percent, the veteran was married and trying to form a 
meaningful relationship with his children, though he often 
reported they irritated him.  Interestingly, while 
negotiating the property settlement with his wife, the 
progress notes reflected improvement in his relationship with 
his children.  The evidence shows the veteran never to have 
been a threat to himself, and he reported concern about his 
reaction towards his work situation only on a couple of 
occasions.  He never reported panic attacks, engaged in 
obsessional rituals, or neglected his personal appearance.  
As a result, the Board finds that the evidence preponderates 
against an evaluation in excess of 30 percent for the period 
beginning in October 2001, and an evaluation in excess of 50 
percent for the period beginning in September 2002.

The evidence clearly shows the veteran's depressive symptoms 
to have resolved in March 2004, and that he had also 
discontinued taking his medications, as he deemed them no 
longer necessary.  The examiner did not note any finding to 
the contrary.  Thus, beginning on that date, the veteran more 
nearly approximated a noncompensable evaluation for his 
depression.

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for chronic low back 
strain, status post lumbar laminectomy and diskectomy at L5-
S1, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for residuals of a left 
(minor) ulnar nerve compression injury, status post-
transposition, currently evaluated as 20 percent disabling, 
is denied.

Entitlement to an increased rating for a residual scar at the 
site of the left ulnar nerve transposition, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased (compensable) rating for tinea 
pedis is denied.

Subject to the law and regulations governing the award of 
monetary benefits, entitlement to a 30 percent disability 
rating for depression, effective from October 29, 2001, is 
granted.

Subject to the law and regulations governing the award of 
monetary benefits, entitlement to a 50 percent disability 
rating for depression, effective from September 23, 2002, is 
granted.

Entitlement to a compensable disability rating for 
depression, for the period beginning on March 23, 2004, is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


